       Case 2:19-cr-00369-DWA
 Case 2:19-cr-00369-DWA        Document
                          Document        32 Filed 04/21/20
                                   29-1 *SEALED*             Page 1Page
                                                    Filed 04/20/20  of 2 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               )
                                       )
    v.                                 )      Criminal No. 19-369
                                       )      *UNDER SEAL*
                                       )      *EX PARTE*
LAFON ELLIS                            )

                                ORDER OF COURT

         AND NOW, this 21st day of April, 2020, upon consideration of the foregoing

Request for Issuance of Subpoenas Duces Tecum Pursuant to Rule 17(b) and 17(c) of

the Federal Rules of Criminal Procedure, it is hereby ORDERED, ADJUDGED, AND

DECREED that the requested subpoena shall be issued and served by an authorized

representative of the Federal Public Defender Office, directing the persons listed in

the schedule to produce the requested records to the Defendant’s attorney, Khasha

Attaran, at the Federal Public Defender’s Office located at 1001 Liberty Ave., Suite

1500, Pittsburgh, PA 15222; and by the requested date listed on the schedule.

         IT IS FURTHER ORDERED that the within Order, schedule, and subpoena

be sealed and that only an authorized representative of the Federal Public Defender

be permitted to view and utilize the within Order, schedule, and subpoena.
       Case 2:19-cr-00369-DWA
 Case 2:19-cr-00369-DWA        Document
                          Document        32 Filed 04/21/20
                                   29-1 *SEALED*             Page 2Page
                                                    Filed 04/20/20  of 2 2 of 2




                            SUBPOENA SCHEDULE

Allegheny County District Attorney’s Office
Room 303, Courthouse
436 Grant Street
Pittsburgh, PA 15219

Must provide the following to Khasha Attaran, Federal Public Defender’s Office 1001
Liberty Ave., Suite 1500, Pittsburgh, PA 15222 within two weeks of receipt of the
subpoena request.

   1) Entire prosecution case file in reference to Commonwealth of Pennsylvania v.
      Lafon Devon Ellis, OTN NO. G816773-6. Including all discovery, evidence, and
      case notes maintained by the prosecution team of the Allegheny County
      District Attorney’s Office in connection with the case.

   2) All email exchanges between members of the Allegheny County District
      Attorney’s Office and Assistant United States Attorney, Brendan Conway in
      reference to Lafon Devon Ellis.

   3) All information in connection with Lafon Devon Ellis, TrueAllele or
      Cybergenetics.

   4) All emails in reference to Lafon Devon Ellis, discussing Cybergenetics, or
      TrueAllele.

   5) Email exchanges between members of the Allegheny County District
      Attorney’s Office and Cybergenetics in reference to Commonwealth of
      Pennsylvania v. Lafon Devon Ellis, OTN NO. G816773-6.

   6) Information, reports, emails, notes, in reference to Lafon Devon Ellis and the
      murder of Jimmy Wopo.

   7) Any non-disclosure agreement between the Allegheny County District
      Attorney’s Office and Cybergenetics in connection with the use of TrueAllele.

      COSTS TO BE BORNE BY THE GOVERNMENT.

                                      __________________________________
                                      Donetta W. Ambrose
                                      United States Senior District Judge
